 
 
I 
111th CONGRESS
1st Session
H. R. 1470 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2009 
Mr. Kind (for himself, Mr. Herger, Ms. Kosmas, and Mr. Reichert) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide that the deduction for the health insurance costs of self-employed individuals be allowed in determining self-employment tax. 
 
 
1.Short titleThis Act may be cited as the Equity for Our Nation’s Self-Employed Act of 2009. 
2.SECA tax deduction for health insurance costs 
(a)In generalSubsection (l) of section 162 of the Internal Revenue Code of 1986 (relating to special rules for health insurance costs of self-employed individuals) is amended by striking paragraph (4) and by redesignating paragraph (5) as paragraph (4). 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
